UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                            FILED
                                                                                     JUN 22 2020
                                                                               Clerk, U.S. District & Bankruptcy
R. CEASAR,                                    )                                Court for the District of Columbia
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 20-1564 (UNA)
                                              )
SCOTT HARRIS,                                 )
                                              )
       Defendant.                             )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s motion for leave

to proceed in forma pauperis (IFP), ECF No. 2, and the Complaint and Motion to Compel, ECF

No. 1. The IFP motion will be granted, and this case will be dismissed.

       Plaintiff has sued the Clerk of the United States Supreme Court in his official capacity.

In addition to injunctive relief, plaintiff seeks monetary damages. See Compl. at 3. The

Supreme Court “has inherent [and exclusive] supervisory authority over its Clerk.” In re Marin,

956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam). Therefore, “a lower court may [not] compel

the Clerk of the Supreme Court to take any action.” Id.; see Panko v. Rodak, 606 F.2d 168, 171

n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a lower court

may not order the judges or officers of a higher court to take an action.”).

       In addition, “the Supreme Court Clerk and Clerk’s office staff enjoy absolute immunity

from a lawsuit for money damages based upon decisions falling within the scope of their official

duties.” Miller v. Harris, 599 Fed. App’x 1 (D.C. Cir. 2015) (per curiam) (citing Sindram v.

Suda, 986 F.2d 1459 (D.C. Cir. 1993) (per curiam)); see Reddy v. O’Connor, 520 F. Supp. 2d
1
124, 130 (D.D.C. 2007) (actions consisting of the denial of a petition for a writ of certiorari and

the Deputy Clerk’s refusal to file documents concerning a subsequent petition “are

quintessentially ‘judicial’ in nature because they are ‘an integral part of the judicial process’”)

(quoting Sindram, 986 F.2d at 1460-61). Therefore, this case will be dismissed with prejudice.

See Fletcher v. Harris, 790 Fed. App’x 220 (D.C. Cir. 2020) (“The district court correctly denied

appellant’s motion for injunction and dismissed the case with prejudice, because appellant’s

claim for money damages against the Clerk of the Supreme Court was barred by absolute

immunity.”). A separate order accompanies this Memorandum Opinion.




                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 22, 2020




                                                  2